Defendant Home Owners’ Loan Corporation appeals from an order of the Appellate Term affirming a judgment of the City Court of the City of New York, County of Kings, which adjudged that plaintiff and its assignor had valid liens against premises owned by appellant) and decreed foreclosure. Plaintiff and its assignor furnished material and performed services in connection with altering the building from a two-family to a four-family dwelling, at the request of defendant Mosca, who was in possession thereof under an installment contract of sale with appellant. After the alterations were completed, Mosca was dispossessed by the appellant because of default in payments due under the contract. Neither Mosca nor anyone in his behalf had requested permission from appellant to make the alterations, nor had appellant expressly assented thereto. From the evidence most favorable to respondent, it appears that the appellant had no knowledge of the alterations until they had been substantially, if not entirely, completed. Order of the Appellate Term and judgment of the City Court reversed on the law and the facts and the complaint dismissed on the law as against the appellant, with costs in all courts. There is no proof that appellant had knowledge of the alterations or consented thereto within the purview of section 3 of the Lien Law. Close, P. J. Hagarty, Carswell, Adel and Lewis, JJ., concur.